Citation Nr: 1312438	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010 and August 2012, the Board remanded the claims for additional development.  

As indicated in the August 2012 remand, the Board stated that case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran had also been diagnosed with depression and anxiety, and had been previously denied service connection for a nervous disorder (an acquired psychiatric disorder) in February 1985, the Board recharacterized the issues on the title page to reflect a new and material evidence claim for an acquired psychiatric disorder other than PTSD, and a separate claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

This case has been previously remanded before and unfortunately further development is needed in this regard.  

The Veteran indicated that he has submitted new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, other than PTSD.  He also maintains, in the alternative, that service connection is warranted for PTSD based on service incurrence.  He alleges two stressors that form the foundation of his diagnosis of PTSD.  He maintains that his 2nd Lieutenant was killed in a motor vehicle accident after bailing him out of a Tijuana, Mexico jail.  The other stressor was that while serving in Guantanamo Bay during the Cuban Missile Crisis, he was horrified when he saw a jeep blow up over a land mine in Cuba, killing the Cubans inside the jeep.  

During a review of the record, it was noted that the Veteran was not employed.  It was indicated, in pertinent part, that he was retired and receiving Social Security disability benefits as a result of a back disability and a psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to acquire both the Social Security Administration  (SSA) decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet.App. 168, 171 (2000); Masors v. Derwinski, 2 Vet.App. 181, 188 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran indicates that he is in receipt of Social Security disability benefits and he maintains that the benefits were received, in part, due to his psychiatric disabilities, the potential relevancy of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

Additionally, the Veteran gave as one of his stressors the death of his 2nd Lieutenant in June or July 1963, that was killed in a motor vehicle accident when he came to bail him out of a Tijuana, Mexico jail.  The Veteran initially stated that he did not know the 2nd Lieutenant's name, and later, in a letter to VA, he stated that he was not sure of the 2nd Lieutenant's name, but he believed it was Flynn.  He also gave the names of the other men in his company.  In a November 2011 memorandum indicating VA's inability to verify the Veteran's alleged stressors, VA indicated that they could not locate any records regarding the death of any of the Veteran's unit's officer.  However, they did relate that one of the officers was named Donald Flynn.  Additionally, there were other officers named by the Veteran who were named later by VA.  Although it was indicated that there was no information about the death of any of the unit's officers, it is not clear as to whether a check was made to determine whether any of the named officers, to include Donald Flynn, were injured or killed in a motor vehicle accident during their tour of duty.  Moreover, when a review was made of personnel records that were later located, it was indicated on a form of Offenses and Punishments that the Veteran was confined to the city jail in Tijuana Mexico in June 1962, not July 1963,.  There is an indication on the record that he was released to military authorities.  An additional search should be made to determine if one of his superior officers was injured or killed at that time.  

Further, the Veteran underwent a VA examination in December 2011.  The examiner initially discussed the Veteran's inservice stressors as relating to the death of his platoon leader in a motor vehicle accident and his traumatic experience during the Cuban Missile crisis when he witnessed a jeep blow up when driven over a land mine.  However, when discussing his stressors in connection with the diagnosis of PTSD, the examiner discussed the Veteran's traumatic experiences in combat in Vietnam when the examiner stated that he killed three Vietnamese in hand-to-hand combat.  The Veteran has consistently indicated that he never served in Vietnam.  It is not clear whether this was a change in the Veteran's stressor statement or a misstatement on the examiner's part.  In any event, not only was this discussion in connection with the Veteran's diagnosis of PTSD different than previously reported, no comments or discussion was made in connection with the diagnosis of PTSD and his claimed stressor related to the traumatic event he witnessed during the Cuban Missile crisis.  Therefore, this examination is inadequate for rating purposes.  38 C.F.R. § 4.2.  

Finally, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) , by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  As the Veteran's claim for service connection for PTSD includes his assertion that he experienced a generalized fear while serving during the Cuban Missile Crisis, another examination should be conducted. 



Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records used to make the determination.  Any negative response should be included in the claims file.  

2.  Contact the Marine Corps and Archives Special Collections, the National Archives Records Administration (NARA), or any other appropriate agency to seek specific details in an attempt to verify the Veteran's claimed stressor that a superior officer in the E Company (2nd Lieutenant, Platoon Leader) was killed in a motor vehicle accident in June 1962 after obtaining the Veteran's release from the Tijuana, Mexico City Jail.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or any further attempts to obtain them would be futile.   

3.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed above.  

The examiner should determine whether any symptom claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.  Consideration of the Veteran's lay statements and the findings made in the December 2011 VA examination should be taken when the examiner makes his/her findings.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).









_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


